1 Reported in 269 N.W. 89.
In this action on a policy of accident insurance the trial ended in a directed verdict for defendant. After plaintiff's motion for judgment notwithstanding or a new trial was denied, defendant entered judgment, and plaintiff appeals.
The policy contained this provision:
"Written notice of injury or of sickness on which claim may be based must be given to the Company within twenty days after the date of the accident causing such injury or within ten days after the commencement of disability from such sickness."
Plaintiff received his accidental injury November 16, 1934. He made no effort to give "written notice" of the resulting injury until December 27. His case is predicated upon an alleged "custom and practice in force" amounting to a waiver of compliance with the policy term requiring written notice within 20 days. The evidence fell far short of establishing a waiver. One of the statutory standard provisions of the policy (1 Mason Minn. St. 1927, § 3417[2]) *Page 135 
was that "no agent has authority to change this policy or to waive any of its provisions." Defendant's local agent, Mr. Zien, made an effort, revealed by correspondence, which is in the record, to bring about a settlement of the claim. His earliest letter on the subject bears date of December 13, 1934, which was about a week after the expiration of the 20-day period.
Judgment affirmed.